Citation Nr: 1531907	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  03-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the hands, to include as secondary to traumatic arthritis of the lumbar spine, and left and right thumbs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958 and from December 1958 to December 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The case was subsequently transferred to the RO in Waco, Texas.  When this matter was last before the Board in November 2014 when it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

As noted in the November 2014 Board decision, the claim of service connection for arthritis of the hands does not need to be reopened because new and material evidence was received in February 2004, within the appeal period for the prior, May 2003 rating decision.  See 38 C.F.R. § 3.156(b).

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Arthritis of the hands has not been shown to be present during active military service, did not manifest to a compensable degree until many years after service, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease; nor is it shown to be due to or aggravated by the Veteran's service-connected traumatic arthritis of the lumbar spine, and left and right thumbs.  

CONCLUSION OF LAW

The criteria for service connection for arthritis of the hands, to include as secondary to service-connected traumatic arthritis of the lumbar spine, and left and right thumbs, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2004, prior to the unfavorable adjudication in May 2004.  The letter informed the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA medical records and private medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  

The Veteran has been provided numerous medical examinations regarding his hand arthritis, most recently in January 2015.  The Veteran's July 2015 informal hearing presentation notes that the Veteran believes the January 2015 medical opinion does not adequately address the Board's November 2014 remand instructions.  The Board disagrees, and finds the opinion adequate for decision purposes, as discussed below.  

Following the Board's November 2014 remand the agency of original jurisdiction (AOJ) obtained the additional VA examination in compliance with the remand procedures required for the Veteran's hard arthritis claim.  In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  These diseases must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis, when the claimed disability is due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran contends that his current bilateral hand arthritis disability is related to service.  The Board notes that the Veteran is currently service-connected at a 10 percent rating for left and right thumb post-traumatic degenerative arthritis, among other disabilities, and was denied service connection for wrist arthritis in the November 2014 Board decision.  The Board, therefore, focuses its attention on the remaining parts of the hand.  

The Board first addresses direct service connection.  Under Shedden, there must be an in-service incurrence or aggravation of a disease or injury.  In this case, there is no evidence of an in-service incurrence or aggravation of hand arthritis.  In fact, in a February 2004 letter the Veteran stated that the arthritis in his hands was causing him problems after he retired from the Army.  This statement by the Veteran is consistent with the rest of the evidentiary record, to the extent that arthritis was not manifested in service.  As outlined in the January 2015 VA examiner's report, the Veteran's 1958 discharge examination noted no history of arthritis symptoms or hand/thumb problems, and the joint examination findings were normal.  A 1963 physical examination was the same, as was the Veteran's 1964 reenlistment examination.  Most probative, the Veteran's retirement physical in August 1975 also did not note hand arthritis symptoms or hand/thumb problems.  The report of medical history generally noted swollen or painful joints, but the subsequent elaboration did not address any hand issues, instead mentioning shoulder and elbow issues.  

Further, the Board also notes that the Veteran understood the process for pursuing service connection claims, starting his first claim in January 1976, one month after separation from service.  As a result of that 1976 claim the Veteran was subsequently granted service connection for five separate disabilities, including arthritis of the lumbar spine, suggesting to the Board the Veteran was familiar with the signs and symptoms of arthritis, as well as the channels available to him to pursue diagnosis and treatment, as necessary.  The clear evidence that the Veteran understood the VA claims process, filed claims for other disabilities, and has not offered an explanation for his significant delay in filing this arthritis claim given his alleged onset of symptoms, suggests to the Board that the Veteran was not experiencing arthritis symptoms in his hands during service.  

The Board, therefore, finds that the preponderance of the evidence is against finding an in-service incurrence or aggravation of hand arthritis, and therefore Shedden service connection is denied.

Next, the Board will address chronic disease service connection, which requires the arthritis to have manifest to a degree of 10 percent or more within one year of service.  The Board's November 2014 remand was largely concerned with ensuring the Veteran received an adequate medical examination to properly address chronic disease service connection.  In that remand the Board asked a VA examiner two specific questions regarding chronic disease service connection.  One, did arthritis in the hands at least as likely as not have its onset during active service?  Two, or is the hand arthritis more likely age-related or attributable to other causes?

The Veteran's representative has characterized the Board's November 2014 remand as asking the VA examiner to "consider whether arthritis could have begun in service and manifested in the next year."  Informal Hearing Presentation, July 6, 2015.  While those words are found in the body of the remand, they were not explicit instructions to the VA examiner.  The November 2014 remand noted that the November 2013 VA examiner "did not consider whether arthritis could have begun in service and manifest in the next year."  As a result of that lack of consideration, the Board formulated the two questions above, and also highlighted pertinent evidence for the VA examiner.  Though the Board did not explicitly ask whether it was more likely than not that the Veteran's hand arthritis manifested within one year of service, the VA examiner addressed this question in other statements associated with the opinion.  The opinion, therefore, is adequate for the issue before the Board in this case.  

Regarding this, the VA examiner clearly stated that the Veteran's February 2004 statement regarding the onset of his hand arthritis three months after service is not supported by the evidence of the record.  Supporting this statement the VA examiner noted that in 1987, almost ten years after the completion of the Veteran's military service, the Veteran stated that his hand symptoms onset only six weeks prior.  Further, the VA examiner noted that the Veteran's radiographic findings were reported as normal in 2001, and that the course of the Veteran's hand arthritis is consistent with arthritis developing due to age, and specifically the Veteran's 1987 report of onset.  While the VA examiner did not specifically answer the question, was it more likely than not that the Veteran's arthritis manifested in the year after service, the Board finds that the totality of the VA examiner's statements regarding the Veteran's hand arthritis disability make it completely clear to the Board that the VA examiner did not believe it was more likely than not that the Veteran's hand arthritis manifested within one year of his separation from the military.  

The Board finds the VA examiner's opinion highly probative because she used medical expertise as well as a comprehensive review of the Veteran's entire medical history in order to make the statements supporting the conclusion that the Veteran's hand arthritis did not manifest within one year of service.  She also provided the underlying reasons for her conclusion, which were consistent with the evidence.

The Board does not dispute that the Veteran is competent to report the symptoms of arthritis.  However, the Veteran has not offered credible explanations as to the delay between his alleged onset of symptoms, and treatment or diagnosis.  In light of the VA examiner's expert opinion, the Veteran's stated inconsistencies with his medical record and actions, and the bias inherent in a claim for benefits, the Board finds the VA examiner's statements regarding onset significantly more probative than the evidence presented by the Veteran.  

This is not a situation in which the Board has found the Veteran's statements lacking in credibility because of the absence of documented medical evidence.  Rather, there is affirmative evidence to the contrary of his statements of continuity of symptomatology.  The Board, therefore, finds that the preponderance of the evidence is against finding hand arthritis manifestation within one year of service, and against a showing of continuity of symptomatology.  Therefore, service connection based on the presumption for chronic diseases is denied.

Finally, the Board will address secondary service connection.  The Veteran has asserted that his hand arthritis could be causally related to his service-connected back and/or thumb arthritis.  This issue was addressed in an August 2014 VA examination in which the examiner provided a negative opinion.  Specifically, the examiner concluded that the Veteran's hand arthritis was less likely than not caused by or related to his service-connected traumatic arthritis of the spine and thumbs, explaining that arthritis of the lumbosacral spine and thumbs does not spread, and there is no anatomical or physiological correlation of arthritis of the spine or thumbs and a hand arthritis condition.  The examiner also concluded it was less likely than not that traumatic arthritis of the lumbosacral spine or thumbs permanently worsened the hand arthritis beyond the natural progression due to the lack of relationship between the joints with activity and weight bearing, as they move independently.  

The Board notes that the Veteran's representative has suggested that the August 2014 opinion is inadequate because it was provided by a cardiologist, not an orthopedic specialist.  As the Board has stated previously in this case, doctors are educated in the entire body and are competent to give opinions on matters of general medicine, even if the specific matter is not their area of specialty.  See Cox v. Nicholson, 20 Veteran. App. 563, 569 (2007); 38 C.F.R. § 3.159(a)(1).  The cardiologist is competent to provide the opinion referenced here.  See id.  Further, the VA examiner reviewed the Veteran's entire claims file, and also provided an in-person examination prior to reaching the conclusion.  

Whereas the August 2014 VA examiner is competent to determine the etiology of the Veteran's arthritis in this case, the Veteran is not.  This secondary service connection determination requires specialized medical training to understand the complexities of the interactions within the musculoskeletal system, among other training, which the Veteran does not have, and therefore is not competent to make an etiology determination in this case.  See Jandreau, 492 F.3d at 1377.  

The Board, therefore, finds that the preponderance of the evidence is against finding hand arthritis secondary to service-connected lumbar spine and thumb arthritis, and therefore secondary service connection is denied.

Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Service connection for arthritis of the hands, to include as secondary to traumatic arthritis of the lumbar spine, and left and right thumbs, is denied.  




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


